DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.	This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph that use the word “means” coupled  
with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:   “a cooling means” as recited in each of claims 1 and 16.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
4.	Claims 1-2, 12, 13, 17 are objected to because of the following informalities:  
“the system” in line 2 should be amended to “the cooling system” to invoke full and proper antecedent basis.
“the heat spreader element” should be amended to “the graphene heat spreader element” to invoke full and proper antecedent basis where it appears (at least claims 1-2, 12, 13, 17)
Claim 13 recites “multiple loading sites (pores)” for accommodating individual battery cells.  The inclusion of pores in parenthesis is redundant and does not add anything to the claim and should be removed for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1, and thus dependent claims 2-15, claim 2, and thus dependent claims 7-10,  claim 3, claim 12, claim 13, and thus dependent claim 14, claim 14, claim 15, claim 16, and thus dependent claims 17-21, and claim 17, and thus dependent claim 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a cooling system for a battery module or pack comprising one or a plurality of battery cells.  Claim 16 recites “one or plurality of battery cells in a module or pack…”  The instant disclosure defines that a module comprises a plurality of battery cells packaged together; a pack comprises a plurality of modules aggregated together (P10 of the PGPUB).  Accordingly, if there is only one battery cell (see emphasis above), it does not meet the definition of a “a battery module or pack” such that the claim is indefinite as in this instance, the singular battery cell would simply be a battery cell and not a module or a pack as claimed.  The issue compounds at claim 15.
	Claim 1, line 1 recites “a battery module or pack comprising one or a plurality of battery cells…” and then at each of lines 3 and 4 references “the battery cells” (plural).  Accordingly, the claim fails to invoke proper antecedent basis to the “one or a plurality of battery cells” presented in line 1, wherein it is not clear how many battery cell(s) are actually required to be present. The issue compounds at line 5 which then recites “when the battery cell is discharged” (singular) which again fails to invoke proper antecedent basis, and makes it unclear how many battery cell(s) are required to be present.
		The issue compounds further at claim 2- which recites “coupled to at least one of the battery cells” which fails to invoke proper antecedent basis.
		The issue compounds at claim 12 which recites, “the heat spreader is in a heat-spreading relationship to a surface of the battery cell and receives heat therefrom when the battery cell is discharged…”
		The issues compounds at claim 13 which recites that the heat spreader element is configured to form multiple loading sites (pores) for accommodating individual battery cells.  It is not clear if the claim fails to invoke proper antecedent basis to the already recited “one or a plurality of battery cells” of claim 1, or if these are new “individual battery cells.”
		The issue compounds at claim 14 which then recites that cylindrical-shaped battery cells or rectangular-shape battery cells, wherein it is not clear if these are the previously claimed “individual battery cells” (claim 13), and/or the “one or a plurality of battery cells” (claim 1), or new battery cells.
		The issue compounds at claim 15 which fails to invoke proper antecedent basis in terms of whether the specified batteries are one in the same as the previously recited “one or a plurality of battery cells” or a new battery.
Claim 16, line 2 recites “with one or a plurality of battery cells…” and then at line 3 references “the battery cells” (plural).  Accordingly, the claim fails to invoke proper antecedent basis to the “one or a plurality of battery cells” presented in line 2, wherein it is not clear how many battery cell(s) are actually required to be present. 
The issue compounds further at -claim 17 which recites “a surface of a battery cell” which fails to invoke proper antecedent basis.
	Claim 3 utilizes “about” in conjunction with the range of 0.34 nm to 10 mm which 
renders the claim indefinite because there is nothing in the specification or prior art to provide any indication as to what range is covered by the term "about" (see Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) (MPEP 2173.05(b)].  
It is noted that the use of approximation terms or terms of degree such as “about” are not indefinite when the specification provides some standard allowing for one of ordinary skill in the art to understand the scope of the term.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.  In the instance scenario, there specification fails to make clear what would or would not be covered by “about” in conjunction with the range, wherein there is not any disclosure of how much the range may vary from the endpoints.  Accordingly, the specification does not provide a standard for the term of approximation such that the claim is indefinite.
Claim 14 recites “said lodging sites” in line 1.  There is insufficient antecedent basis for the term.  
Appropriate correction is required.  For compact prosecution purposes, the claims will be examined as best as possible for prior art application, wherein it appears that a plurality of battery cells would have to be required (i.e., removal of “one”) as it is otherwise unclear how there is a battery module or pack as claimed.	
	
	Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3, 6-7, 11-12, 15-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christian et al. (US 2013/0108897).
Regarding claim 1, Christian teaches a battery thermal management system including cooling (i.e., “a cooling system”) for a battery module 100 or pack 10 (Fig. 1) comprising one or a plurality of battery cells 110 (P8; Fig. 2), the [cooling] system comprising a graphene layer 124 (“graphene heat spreader element”) configured to be in thermal communication with the battery cells 110 (Fig. 2; P6-7, 23-28); and a heat sink 200 (“cooling means”) in thermal communication with the heat spreader element 124 and configured to transport heat generated by the battery cells 110 through the graphene layer 124 (“[graphene] heat spreader element”)  to the heat sink 200 (“cooling means”) (P13) when the battery cell is discharged* (abstract; P8; not limited to entire disclosure).  
*Although the italicized feature is explicitly taught by Christian (P8; abstract), the italicized feature is drawn to an operational feature of the apparatus which is solely evaluated for the implied structure as the Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). See also:  
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 

A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

**In a second interpretation of the subject matter claimed, cooling plate 120 [comprised collectively of first and second oriented graphene layers 124 sandwiching a polymer substrate layer 122] may be interpreted as the claimed “graphene heat spreader element.”  Unless otherwise noted, the first interpretation will be utilized for the dependent claims.
Regarding claim 2, Christian teaches the cooling system further comprising a thermal interface material (TIM) [any of the following interpretations:  1) flexible polymer substrate 122; 2) the other graphene layer 124 on the opposite side from the first graphene layer 124; 3) the combination of the polymer substrate 122 + the other graphene layer 124] coupled [directly or indirectly] to at least one of the battery cells 110 and the first graphene layer 124 (“the [graphene] heat spreader element”).  It is noted that polymer substrate 112 is interpreted as “a thermal interface material” as it helps improve the thermal transfer away from the cells to heat seat sink 200 (i.e., thermal path Q1) versus through the stack (thermal path Q2) (P24), while second graphite heat spreader element 124 functions as a thermal interface material to improve thermal transfer away from the cells to heat sink 200 (thermal path Q1) (P23-28; Fig. 2).
Regarding claim 3, Christian teaches wherein said graphene layer 124 (“graphene heat spreader element”) is in a form of an “oriented graphene layer 124” (i.e., “a film, sheet, layer, belt, or band”) (see Fig. 2).   Christian teaches that graphene is a one-atom-thick planar sheet of covalently bonded carbon atoms arranged in a hexagon or honeycomb-shaped crystal lattice with a thickness of 0.335 (or 0.34 with two significant figures) per layer (P7).  Christian teaches that a layer or layers of graphene may be utilized (P9).  In the instance that a layer of oriented graphene is utilized for graphene heat spreader element 124, it will have a thickness of 0.335 (or 0.34 with two significant figures), such that the range claimed of “from about 0.34 nm to 10 mm,” is anticipated given, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original); MPEP §  2131.03.
Regarding claim 6, Christian teaches wherein said oriented graphene layer 124 (“graphene heat spreader element”) comprises a graphene film containing a graphene material that is a one-atom-thick planar sheet of covalently bonded carbon atoms arranged in a hexagon or honeycomb-shaped crystal lattice with a thickness of 0.335 per layer (P7).  Accordingly, Christian teaches “pristine graphene” since only carbon is present and it is not described as oxidized or treated in any manner.  Alternatively, in the instance that the described graphene is somehow not pristine graphene, it would appear that it would intrinsically have to be at least one of the other forms listed as it appears to be an exhaustive list of types of graphene.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  Note that the claim is alternatively rejected below under 35 U.S.C. 103.
Regarding claim 7, Christian teaches wherein said thermal interface material (selecting the other of graphene layer 124 on the opposite side from the first graphene heat spreader element 124) comprises a material selected from graphene sheets in that Christian teaches graphene layers 124 may be formed of multiple layers of graphene aligned in-plane (P7).  
Regarding claim 11, Christian teaches wherein “the cooling means” is a heat sink 200 (P25).
Regarding claim 12, Christian teaches wherein the graphene layer 124 (“[graphene] heat spreader element”) is in a heat-spreading relation to a surface of the battery cell 110 (Figs. 2-3) and receives heat therefrom when the battery cell is discharged to power an external device (P23-28).  Although the italicized feature is taught by Christian, please see the case law and analysis above regarding operational features within the rejection of claim 1.
Regarding claim 15, Christian teaches the disclosure is directed to lithium-ion and related batteries, collectively known as a rechargeable energy storage system (P2, 28).   Christian does not explicitly state that the cells 110 utilized in the construct of Fig. 2 are lithium-ion batteries; however, the list of battery options claimed appears to be an exhaustive list of all known rechargeable battery chemistry options such that the cells 110 of Christian must intrinsically be one of said options as there aren’t any other options.  Note that the claim is alternatively rejected below under 35 U.S.C. 103.
Regarding claim 16, Christian teaches a method of operating a battery thermal management system including cooling (P13; claims 15-21), said method comprising: (a) bringing a graphene heat layer 24 (“a graphene spreader element”) in thermal contact with one or a plurality of battery cells 110 in a module 100 or pack 10 (Fig. 1) to receive heat generated from the battery cells (abstract; P8); and (b) directing the heat to23Doc #10000388Docket ID - BattCooling_1 transport through the graphene heat  layer 24 (“a graphene spreader element”) to a heat sink 200 (“cooling means”) which acts to remove the heat and keeps a battery temperature at or below a desired temperature (P28; not limited to entire disclosure).
**In a second interpretation of the subject matter claimed, cooling plate 120 [comprised collectively of first and second oriented graphene layers 124 sandwiching a polymer substrate layer 122] may be interpreted as the claimed “graphene heat spreader element.”  Unless otherwise noted, the first interpretation will be utilized for the dependent claims.
Regarding claim 17, Christian teaches wherein a thermal interface material (TIM) [any of the following interpretations:  1) flexible polymer substrate 122; 2) the other graphene layer 124 on the opposite side from the first graphene layer 124; 3) the combination of the polymer substrate 122 + the other graphene layer 124] is disposed between a surface of a battery cell 110 and the graphene layer 124 (“the [graphene] heat spreader element”).  It is noted that polymer substrate 112 is interpreted as “a thermal interface material” as it helps improve the thermal transfer away from the cells to heat seat sink 200 (i.e., thermal path Q1) versus through the stack (thermal path Q2) (P24), while second graphite heat spreader element 124 functions as a thermal interface material to improve thermal transfer away from the cells to heat sink 200 (thermal path Q1) (P23-28; Fig. 2).
Regarding claim 19, Christian teaches wherein said oriented graphene layer 124 (“graphene heat spreader element”) comprises a graphene film containing a graphene material that is a one-atom-thick planar sheet of covalently bonded carbon atoms arranged in a hexagon or honeycomb-shaped crystal lattice with a thickness of 0.335 per layer (P7).  Accordingly, Christian teaches “pristine graphene” since only carbon is present and it is not described as oxidized or treated in any manner.  Alternatively, in the instance that the described graphene is somehow not pristine graphene, it would appear that it would intrinsically have to be at least one of the other forms listed as it appears to be an exhaustive list of types of graphene.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  Note that the claim is alternatively rejected below under 35 U.S.C. 103.
Regarding claim 20, Christian teaches wherein said thermal interface material (selecting the other of graphene layer 124 on the opposite side from the first graphene heat spreader element 124) comprises a material selected from graphene sheets in that Christian teaches graphene layers 124 may be formed of multiple layers of graphene aligned in-plane (P7).  
Regarding claim 21, Christian teaches wherein “the cooling means” is a heat sink 200 (P25).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claims 4-5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 2013/0108897) as applied to at least claims 1 and 16 above.  Note that the rejection of claim 15 is an alternative rejection to the one provided above.
Regarding claim 4, Christian teaches wherein said graphene heat layer 124 (“graphene heat spreader element’) has a thermal conductivity of greater than 1,000 W/mK, or at least about 1,400 W/mK (P13-15) in the in-plane dimension of the graphene layer.   The claimed range is “no less than 600 W/mK.”  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 5, Christian teaches wherein said graphene heat layer 124 (“graphene heat spreader element’) has a thermal conductivity of greater than 1,000 W/mK, or at least about 1,400 W/mK (P13-15) in the in-plane dimension of the graphene layer.   The claimed range is “no less than 1,000 W/mK”,  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 8, Christian teaches wherein said thermal interface material (selecting the combination of the polymer substrate 122 + the other graphene layer 124) is electrically insulating (the polymer substrate portion 122 – P24) and thermally conducting (the graphene layer 124 portion) which has a thermal conductivity in the in-plane dimension of greater than 1000 W/mK (P13).  The claimed range is “no less than 1 W/mK.”  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 15, Christian teaches the disclosure is directed to lithium-ion and related batteries, collectively known as a rechargeable energy storage system (P2, 28).   Christian does not explicitly state that the cells 110 utilized in the construct of Fig. 2 are lithium-ion batteries; however, the selection thereof in view of the overall disclosure being directed to lithium-ion and related batteries is held prima facie obvious (P2, 28).
Regarding claim 18, Christian teaches wherein said graphene heat layer 124 (“graphene heat spreader element’) has a thermal conductivity of greater than 1,000 W/mK, or at least about 1,400 W/mK (P13-15) in the in-plane dimension of the graphene layer.   The claimed range is “from 10 W/mK to 1,800 W/mK.”  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).

11.	Claims 6 and 19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 2013/0108897) as applied to at least claims 1 and 16 above, respectively, and further in view of Zhamu et al. (US 2017/0162291).
Regarding claims 6 and 19, Christian teaches wherein said graphene heat spreader element 124 comprises a graphene film containing a graphene material that is a one-atom-thick planar sheet of covalently bonded carbon atoms arranged in a hexagon or honeycomb-shaped crystal lattice with a thickness of 0.335 per layer (P7).  Accordingly, Christian teaches “pristine graphene” since only carbon is present and it is not described as oxidized or treated in any manner.  Alternatively, in the instance that the described graphene is not pristine graphene, it would appear that it would intrinsically have to be at least one of the other forms listed as it appears to be an exhaustive list of types of graphene.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999). 
Alternatively, MPEP § 2144.07 cites the following case law:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Christian teaches the use of oriented graphene layers 124 that are desired to have a thermal conductivity of greater than 1000 W/mK (P13).  Zhamu teaches a highly conducting and oriented graphene film of graphene or graphene oxide (abstract; P122) exhibiting a thermal conductivity higher than 1,000 W/mK (P122).     
Thus, it is alternatively considered an entirely obvious expedient to select the specific graphene film of Zhamu formed of graphene oxide and exhibiting a thermal conductivity higher than 1,000 W/mK (P122) for the oriented graphene layer of Christian that is desired to have a thermal conductivity of greater than 1000 W/mK (P13) on the basis of the case law cited above.

12.	Claims 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 2013/0108897) as applied to at least claims 1-2 above, and further in view of Pinon (US 2018/0248238).
Regarding claim 9, Christian fails to teach wherein said thermal interface material (selecting the other graphene layer 124 on the opposite side from the first graphene layer 124) comprises a graphene-reinforced plastic or rubbery matrix composite.   
In the same field of endeavor, Pinon teaches analogous art of an apparatus for cooling (“a cooling system”) for a multi-cell energy storage device comprising a plurality of battery cells 50 that are arranged in the same fashion as Christian and further include intervening graphene enhanced cooling fins/frames between adjacent cells (Figs. 8-9) that are mounted on a cooling plate 610 (“cooling means”) with cooling lines 620 provided (P61).  The graphene enhanced cooling fin (Fig. 9) of Pinon has a first enhanced plastic surface portion 522 (analogous to claimed “graphene heat spreader element” and Christian’s first graphene layer 124); a central plate 540 made of a nonconductive material (analogous to Christian’s flexible polymer substrate 122); and a second enhanced plastic surface portion 524 (analogous to claimed thermal interface material and Christian’s other graphene layer 124 on the opposite side from the first graphene layer 124), wherein the second enhanced plastic surface portion 524 (“thermal interface material”) comprises a graphene-reinforced plastic (P59-60).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the specific material choice of Christian’s thermal interface material (other graphene layer 124 on the opposite side from the first graphene layer 124) to be a graphene-reinforced plastic given Pinon teaches a nearly identical construct in which analogous second enhanced plastic surface portion 524 (“thermal interface material”) comprises a graphene-reinforced plastic (P59-60), the Courts holding the following (MPEP § 2144.07):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
Regarding claims 13 and 14, Christian teaches that the graphene layer 124 can be conformed to any shape desired to be placed in thermal communication with one or more of the cells 110 and a heat sink (P24).  Christian does not explicitly teach that the graphene layer 124 (“[graphene] heat spreader element”) is configured to form multiple loading sites (pores) for accommodating individual battery cells 110 (claim 13), said [loading] sites comprising rectangular pores to accommodate rectangular-shape battery cells (claim 14).
In the same field of endeavor, Pinon teaches analogous art of an apparatus for cooling (“a cooling system”) for a multi-cell energy storage device comprising a plurality of battery cells 50 that are arranged in the same fashion as Christian and further include intervening graphene enhanced cooling fins/frames (“heat spreader elements”) between adjacent cells (Figs. 8-9) that are mounted on a cooling plate 610 (“cooling means”) with cooling lines 620 provided (P61), wherein the graphene enhanced cooling fins/frames (“graphene heat spreader elements”) are configured to form multiple loading sites (pores) for accommodating individual battery cells 50 (Figs. 8, 9, 11), said [loading] sites comprising rectangular pores to accommodate rectangular-shape battery cells (claim 14).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the graphene layer 124 (“heat spreader”) of Christian that is taught as being able to be conformed to any shape desired to be placed in thermal communication with one or more of the cells 110 and a heat sink (P24) to have the shape/design taught by Pinon in which the graphene enhanced cooling fins/frames (“graphene heat spreader elements”) are configured to form multiple loading sites (pores) for accommodating individual battery cells 50 (Figs. 8, 9, 11), said [loading] sites comprising rectangular pores to accommodate rectangular-shape battery cells (claim 14), the applied design providing the predictable result of a structure that not only cools the cells 50 but also is capable of structurally holding the cells 50 therein. Moreover, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).   

13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 2013/0108897) as applied to at least claims 1-2 above, and further in view of Lin et al. (US 2019/0301814).
Regarding claim 10, Christian teaches wherein said thermal interface material (selecting the other graphene layer 124 on the opposite side from the first graphene layer 124) comprises a graphene layer 124 that has a thermal conductivity range in the thickness dimension of less than about 100 W/mK (P13), and said graphene layer 124 (“graphene heat spreader element”) comprises a graphene layer (“a graphene film”) having a thermal conductivity of greater than 1,000 W/mK, or at least about 1,400 W/mK (P13-15) in the in-plane dimension of the graphene layer.   The claimed ranges are “from 0.1 W/mk to 100 W/mK” and “from 600 W/mK to 1,800 W/mK.”  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Christian fails to explicitly teach that the thermal interface material (the other graphene layer 124)  comprising graphene having a thermal conductivity range in the thickness dimension of less than about 100 W/mK (P13) is specifically a graphene foam.  Graphene foams having a thickness-direction thermal conductivity in the range claimed/taught by Christian are known in the prior art as taught by Lin (abstract; Figs. 5A-5B, 6A etc.), Lin teaching that the graphene foam is to be utilized in a thermal management device as a heat spreader or thermal interface material (claim 18).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize as the specific graphene material choice of Christian’s thermal interface material (other graphene layer 124 on the opposite side from the first graphene layer 124) to be a graphene foam having the claimed thermal conductivity range given Lin teaches such graphene foams are known in the art, are intended to be specifically utilized as a heat spreader or thermal interface material (claim 18), and provide the predictable result of a compression elasticity (P19), the Courts holding the following (MPEP § 2144.07):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 2013/0108897) as applied to at least claims 1-2 above, and further in view of either of:
Zhamu et al. (US 2016/0019995) (“Zhamu1”); OR 
Zhamu et al. (US 2018/0037458) (“Zhamu2”).
Regarding claim 10, Christian teaches wherein said thermal interface material (selecting the other graphene layer 124 on the opposite side from the first graphene layer 124)  comprises a graphene layer 124 that has a thermal conductivity range in the thickness dimension of less than about 100 W/mK (P13), and said graphene layer 124 (“graphene heat spreader element”) comprises a graphene layer (“a graphene film”) having a thermal conductivity of greater than 1,000 W/mK, or at least about 1,400 W/mK (P13-15) in the in-plane dimension of the graphene layer.   The claimed ranges are “from 0.1 W/mk to 100 W/mK” and “from 600 W/mK to 1,800 W/mK.”  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Christian fails to explicitly teach that the thermal interface material (the other graphene layer 124)  comprising graphene having a thermal conductivity range in the thickness dimension of less than about 100 W/mK (P13) is specifically a graphene foam.  Graphene foams having a thermal conductivity in the range claimed/taught by Christian are known in the prior art as taught by Zhamu1 (Fig. 4A) or Zhamu2 (Fig. 4A; P30, 125, the thermal conductivity being a function of specific gravity (Fig. 4A of each).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize as the specific graphene material choice of Christian’s thermal interface material (other graphene layer 124 on the opposite side from the first graphene layer 124) to be a graphene foam having the claimed thermal conductivity range given Zhamu1 (or Zhamu 2) teaches such graphene foams are known in the art and provide the predictable result of elasticity (Zhamu1: P18, Zhamu2: P30), the Courts holding the following (MPEP § 2144.07):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

15.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 2013/0108897) as applied to at least claim 1 above, and further in view of Willgert et al. (US 2015/0303531).
Regarding claims 13 and 14, Christian teaches that the graphene layer 124 can be conformed to any shape desired to be placed in thermal communication with one or more of the cells 110 and a heat sink (P24).  Christian does not explicitly teach that the graphene layer 124 (“[graphene] heat spreader element”) is configured to form multiple loading sites (pores) for accommodating individual battery cells 110 (claim 13), said [loading] sites comprising cylindrical pores to accommodate cylindrical-shape battery cells (claim 14).
	In the same field of endeavor, Willgert teaches an apparatus for providing battery cooling for a plurality of battery cells of a cell pack/module in which there is a cell retainer 110 in thermal communication with battery cells to transfer heat away from the battery cells (abstract).  The cell retainer 110 of Willgert is performing the same function as graphene layer 124 of Christian, just for cylindrical-shaped batteries.   The cell retainer includes a thermally conductive material capable of transferring heat to the heat exchanger assembly and includes multiple cell reception slots 120 (“loading sites ( cylindrical pores)”) to accommodate cylindrical-shape battery cells (Figs. 1-2; entire disclosure relied upon).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the design of Christian in the instance that cylindrical cells are desired for the module to have the configuration as taught by Willgert in which graphene layer 124 of Christian, explicitly taught as being able to be “conformed to any shape desired to be palced in thermal communication with one or more battery cells” (P24), takes the design and shape as taught by Willgert’s cell retainer 110, which is performing the same function of heat spreading, just for cylindrical batteries (abstract; entire disclosure relied upon).  Moreover, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).   

Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17.	Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-5, 7-18, and 20-21 of copending Application No. 16/833,616 (=US 2021/0305639) in view of White et al. (US 2015/0303535).  This is a provisional nonstatutory double patenting rejection.
The instant application recites no further limitations or features that are different from those recited in the '616 application aside from the instead application requires a graphene heat spreader while the the '616 requires a graphitic heat spreader.   Both graphite and graphene are known materials for heat spreaders for use as thermal management components within battery applications that connect to a heat sink 702 (“cooling means’) (P32 of White; Figs. 3-7; entire disclosure).  
Specifically, White teaches all of the commonly claimed subject matter of the instant application and the '616 application in terms of cooling system for a battery module or pack (Fig. 7) comprising one or a plurality of battery cells (502A-D), the system comprising a graphene heat spreader element (514A) configured to be in thermal communication with the battery cells; and a cooling means (heat sink 702) in thermal communication with the heat spreader element 514A and configured to transport heat generated by the battery cells through the heat spreader element to the cooling means when the battery cell is discharged (entire disclosure; Fig. 7 reprodcued below for convenience):

    PNG
    media_image1.png
    557
    549
    media_image1.png
    Greyscale

White teaches as suitable materials for heat spreading layer the options of graphene, graphene nanoplatelets, and pyrolytic graphite (P32).  Accordingly, the two materials are considered functionally equivalent materials utilized for the same purpose, the substitution of one over the other being an obvious expedient and one purely of design.  It is noted that the functional equivalency is further evidenced in Applicant’s own claims wherein the group of materials for thermal interface material includes both graphene and graphite options in the Markush group of claim 7.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Each of the following reference could provide a rejection under 102(a)(1) against at least independent claims 1 and 16:
	Frutschy et al. (US 2017/0062884) teaches an energy storage device including a plurality of battery cells, wherein at least one thermal spreader plate 166 is utilized (Fig. 3) that may be constructed of a high thermal conductivity material such as graphene (P56).  Frutschy teaches the thickness of the thermal spreader plate(s) 166 may range from 0.5 mm to about 2 mm (P56).  The thermal spreader plate 166 is utilized in conjunction with a cooling means (airflow distribution network 192 including airflow pipes 196 covered by a sump plate 198 (P53).

White et al. (US 2015/0303535) (cited in the double patenting rejection above) teaches a cooling system for a battery module or pack (Fig. 7) comprising one or a plurality of battery cells (502A-D), the system comprising a graphene heat spreader element (514A) configured to be in thermal communication with the battery cells; and a cooling means (heat sink 702) in thermal communication with the heat spreader element 514A and configured to transport heat generated by the battery cells through the heat spreader element to the cooling means when the battery cell is discharged (entire disclosure; Fig. 7).

	Pinon (US 2018/248238) (applied as a secondary reference above) an apparatus for cooling (“a cooling system”) for a multi-cell energy storage device comprising a plurality of battery cells 50 that include intervening graphene enhanced cooling fins/frames (“heat spreader elements”) between adjacent cells (Figs. 8-9) that are mounted on a cooling plate 610 (“cooling means”) with cooling lines 620 provided (P61), wherein the graphene enhanced cooling fins/frames (“graphene heat spreader elements”) are configured to form multiple loading sites (pores) for accommodating individual battery cells 50 (Figs. 8, 9, 11), said [loading] sites comprising rectangular pores to accommodate rectangular-shape battery cells (claim 14).

	Other notable prior art includes at least:  Su et al. (US 2021/0028507) and Zhamu et al. (US 2017/0182474).

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729